— In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Burke, Ct. Atty. Ref.), dated Juné 23, 2009, which, after a fact-finding hearing, granted the father’s petition to modify custody so as to award the father sole legal custody of the subject child.
*829Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court properly awarded the father sole legal custody of the subject child. Covello, J.P., Florio, Miller and Eng, JJ., concur.